DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based on application, IN201984101240, filed in India on 3/29/2019. 

Drawings
The Drawings filed on 27 September 2019 have been acknowledged. 

Specification
The specification have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Information disclosure statement (IDS) was submitted on 12/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The system, as claimed in claim 1, is directed to a machine. The method, as claimed in claim 8, is directed to a process. 

Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is directed to (e.g. sets forth or describes) an abstract idea associated with identifying sets of information and structuring a subset of that information for recommendation. Specifically, the claims, each, directs itself to the abstract idea of: 

Claim 1 recites (claim 8 comprising similar limitations):
“identifying a subset of the knowledge base, based on the academic context of the learner; identifying a first set of content tagged to one or more interlinked nodes of the subset of the knowledge base; identifying a second set of content from the first set of content, based on the behavioral context of the learner and the characteristics of the learner; identifying a learning path for the learner, based on a learning strategy for the learner and a score assigned to a concept; structuring the identified second set of content for recommending to the learner, based on the identified learning path; and recommending the structured content to the learner”

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 is claimed at a level of granularity where the most basic interpretation of the limitations can be deemed abstract. Representative claim 1 merely identifies sets of information and structures that information into a subset for recommendation. The concepts recited in claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively include additional elements as follows: Claims 1 and 8 – processor, memory, knowledge base, learners, etc. Although the claims recite additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying the abstract idea on a computer associated and being able to mentally identify information and recommend a subset of that information, merely indicates a field of use in which to apply the abstract idea. Therefore, the generally claimed additional element requirement merely limits any impacted claims to the computer field, i.e., to execution on generically claimed components. 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356;
• A computer-implemented system for enabling anonymous loan shopping – Mortgage Grader, 811 F.3d at 1318, 117 USPQ2d at 1695;
• A computer readable medium containing program instructions for detecting fraud – CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d at 1692 n.1;
• A self-verifying voting system – Voter Verified, 887 F.3d at 1384-85, 126 USPQ2d at 1504;

As such, claims 1 and 8 are ineligible. 
Dependent claims 2-7, and 8-15 do not aid in the eligibility of the respective independent claims. 
Claim 2 further specifies the structure of the knowledge base. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be classified as insignificant extra solution activity. 
Claim 9 recite substantially the same limitations as claim 2. For the same reasons, claim 9 is ineligible. 
Claim 3 further specifies sorting and prioritizing content. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 10 recite substantially the same limitations as claim 3. For the same reasons, claim 10 is ineligible. 
Claim 4 further specifies how to determine the parameters associated with content. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 11 recite substantially the same limitations as claim 4. For the same reasons, claim 11 is ineligible. 

Claim 13 recite substantially the same limitations as claim 5. For the same reasons, claim 13 is ineligible. 
Claim 6 further specifies the behavioral context of the learner and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 14 recite substantially the same limitations as claim 6. For the same reasons, claim 14 is ineligible. 
Claim 7 further specifies the characteristics of the learner and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 15 recite substantially the same limitations as claim 7. For the same reasons, claim 15 is ineligible. 
Claim 12 further specifies how to generally recommend suitable content and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20180197428, to Rajiv Baphna et al, hereinafter “Baphna”.

Regarding claim 1, Baphna teaches a system for recommending content, to a learner for use by the learner (At least, Baphna, ¶ [0021], discloses simulation-based learning platform. Further, Baphna, ¶ [0012], discloses a system includes a network, a server configured to present a learning interface to a user, and a neural network communicatively coupled to the server over the network. The system includes a , the system comprising a processor in communication with a memory (Baphna, ¶ [0141], discloses the system comprises at least one processor or central processing unit (CPU) 10. The CPUs are interconnected via system bus to various devices such as a random access memory (RAM)), the memory storing a knowledge base, an academic context of the learner, a behavioral context of the learner, and a characteristics of the learner (Baphna, ¶ [0007], discloses the machine learning module further incorporates user profile data to optimize the user's learning path. The user profile data may include demographic data, experience data, academic data, and the user's learning schedule. Baphna, ¶ [0058], discloses an adaptive machine learning system processes and analyzes behavioral data and progress of a platform user and collaborates with individual users based on the individual user needs. Baphna, ¶ [0069], discloses the simulation-based learning platform is communicatively connected to a database, e.g., over a network. The database is configured to store user information, e.g., demographic , and the processor configured for: identifying a subset of the knowledge base, based on the academic context of the learner (Baphna, ¶ [0070], discloses the challenge information obtaining module obtains information associated with a plurality of challenges or simulated tasks. As used herein, the challenges or simulated tasks include instructions, activities, and/or the like that are part of a course, project, class, simulation, and/or the like for learning one or ; identifying a first set of content tagged to one or more interlinked nodes of the subset of the knowledge base (Baphna, ¶ [0006], discloses the machine learning module uses output from the artificial neural network to generate the one or more recommendations. In certain embodiments, the machine learning module compares the tracked data from the user's interactions with one or more reference learning paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user's learning path); identifying a second set of content from the first set of content, based on the behavioral context of the learner and the characteristics of the learner (Baphna, ¶ [0071], discloses a learning path for a course may include audio-video content, challenges/simulated tasks for the user to perform, simulations involving live data, PDF files, PowerPoint® files, quizzes/tests, open-book data-based problems, real-life case studies, problems to solve, instructional/explanatory/study materials, and/or the like. Each course available for a user has a learning path, e.g., a road map from basic to ; identifying a learning path for the learner, based on a learning strategy for the learner and a score assigned to a concept (Baphna, ¶ [0011], discloses assigning the user scores during the user's performance of the one or more simulated tasks and compares, in real-time, the user's scores during the user's performance of the one or more simulated tasks with scores for other users who are performing the same simulated tasks … the one or more simulated tasks comprise one or more tasks associated with a data analysis project. Further, Baphna, ¶ [0075], discloses one or more steps/interactions taken by the user that are recorded may be displayed with a link, e.g., a hyperlink that allows the user to replay a step/interaction or reverse one or more steps/interactions … the monitoring module may highlight one or more steps/interactions with one more colors, icons, text formatting, and/or the like to specify a status of the one or more steps/interactions, e.g., a step rating indicating whether the step was a good decision at that point of the task, and/or progress of a particular ; structuring the identified second set of content for recommending to the learner, based on the identified learning path  (Baphna, ¶ [0091-0094], discloses referring to FIG. 2A, in one embodiment, the machine learning module is configured to compare the tracked data from the user's interactions with one or more reference paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user's learning path. For instance, the machine learning module may compare the tracked data to an expert's/other user's reference path for the challenge/simulated task that is being performed to determine if the user's interactions are similar to the expert's decisions. An expert, as used herein, may be a subject matter expert for the particular field or course … For example, in the field of data analytics, the expert may log on to the simulation-based learning platform to add expert subject matter content with respect to the data-analytics problem area and a real life data-analytics project scenario that he/she would have solved. The real-life business problem is then converted and presented into a business case, e.g., a simulation, based on live data provided by the expert that can be systematically solved by applying data analytics concepts and methodologies. The expert may then go through the steps of solving the problem in the best possible manner and explaining in detail each step and the approach for each step, which is all recorded for future reference and comparison. The expert's approach to the problem can then be used as a reference benchmark for other users who are trying to solve the ; and 
recommending the structured content to the learner (Baphna, ¶ [0015], discloses one or more recommendations may be generated as a function of the optimized learning path. Further, Baphna, ¶ [0146], discloses the machine learning .  

Regarding claim 2, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the knowledge base is an arranged topology of a plurality of the interlinked nodes, wherein, each node represents a concept (Baphna, ¶ [0075], discloses each course available for a user has a learning path, e.g., a road map from basic to expert difficulty levels, which can be used to measure the learning curve for a specific or a type of user).  

Regarding claim 3, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the structuring the identified second set of content for recommending to the learner is by sorting and prioritizing the content based on one or more parameters associated with each of the contents of the second set of content (Baphna, ¶ [0124], discloses FIG. 8 illustrates a user interface view of a consolidated rank sheet of the user specific to one or more challenges/simulated tasks according to an embodiment herein. The view includes a consolidated rank sheet, and a cumulative field. The consolidated rank sheet displays the user who has performed one or more challenges/simulated tasks with corresponding scores earned and the domain of learning. For example, users ‘John’, ‘Paul’, ‘Robert’ may be the top three ranked users for a challenge/simulated task in finance domain according to their respective score points earned. In one embodiment, the cumulative field may be used to sort the rank sheet according to the user based on .  

Regarding claim 4, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the one or more parameters associated with each of content are determined based on at least one of a score assigned to the concept and a difficulty level of the concept, a measured impact on learning outcomes, a proficiency of the learner in learning the concept, and the behavioral context of the learner (Baphna, ¶ [0071], discloses the user may then be assigned to one or more different categories based on various parameters. For each user a learning format may be determined that is most effective for the user. For instance, the learning format may include more hands-on tasks instead of quizzes or tests based on the most effective way for the user to learn, as determined by the machine learning module described below. In certain embodiments, an expert or other user, or a set of users, may complete the same set of challenges/simulated tasks as the user in order to create a reference path, which may be compared to the user's learning path to determine how the user compares to the expert/set of other users, in terms of completing challenges/simulated tasks. Further, Baphna, ¶ [0105], discloses the scoring module, in one embodiment, is configured to score the at least one challenge based on the determined deviance of the user from the reference path to obtain a score, as described above. The score is calculated based on one or more parameters selected from a group that may include dimensions such as: (i) a time taken to solve the at least one challenge, (ii) a sequence of steps/interactions taken, (iii) usage of the one or more .  

Regarding claim 5, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the academic context of the learner is determined based on at least one of a learning context and a consumption context of the learner (Baphna, ¶ [0079], discloses some of the data that the metadata module may track includes interface elements that the user selects, interface elements that the user clicks on, areas of the display that the user looks at, content that the user reads, content that the user writes, an amount of time that the user consumes a multimedia element, website navigation actions, content consumption patterns (e.g., how long a user watches a video before stopping it, which videos users watch; free flow, random, or structured way in which the content is consumed, etc.), any kind of sensor data inputs like from a camera, course navigation, quiz/test results, responses to survey questions, response to games/achievements, experimentation with available data and learning behavior, code navigation patterns (e.g., code navigation patterns with statistical programs such as R, SAS, Python, Julia, Matlab, etc.), collaboration patterns, and/or the like.).  

Regarding claim 6, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the behavioral context of the learner is determined based on a behavioral attributes of the learner with reference to a node of the subset of the knowledge base relative to the behavioral attributes of each of a plurality of other learners, with reference to the node (Baphna, ¶ [0010], discloses the data that the data tracking module tracks for the one or more interactions includes one or more of interface elements that the user selects, interface elements that the user clicks on, areas of the display that the user looks at, content that the user reads, content that the user writes, an amount of time that the user consumes a multimedia element, website navigation, content consumption patterns).  

Regarding claim 7, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the characteristics of the learner are determined based on at least one of, an academic ability of the learner, the behavioral attributes of the learner, an effort expended by the learner for learning the concept and the learner's predisposition towards a concept (Baphna, ¶ [0088], discloses referring to FIG. 2A, as described herein, the simulation-based learning platform, in one embodiment, uses a supervised learning approach to using the neural network. The objective of the ANN is to optimize the user's learning patterns for achieving a desired result for a course by completing challenges/simulated tasks. For instance, a user may provide profile data, e.g., static data such as the user's age, gender, experience levels, and/or the like. The metadata module also tracks data for the .  

Regarding claim 8, Baphna teaches a method for providing recommendations (Baphna, ¶ [0004], discloses apparatuses, systems, methods, and computer program products are disclosed for adaptive machine learning. In one embodiment, an apparatus includes a monitoring module that continuously monitors one or more interactions of a user while the user performs one or more simulated tasks digitally presented to the user that are associated with a learning path. Baphna, ¶ [0012], discloses a monitoring module that continuously monitors one or more interactions of a user while the user performs one or more simulated tasks digitally presented to the user that are associated with a learning path. The system includes a metadata module that tracks data describing the user's interactions during the user's performance of one or more simulated tasks. The system includes a machine learning module that, dynamically and in real-time, optimizes the user's learning path by simulating multiple different learning paths using one or more machine learning processes and tracked data. The system includes a recommendation module that presents one or more recommendations to the user for optimizing the user's learning path. One or more recommendations may be generated as a function of the optimized learning path), the method comprising: providing, by a processor, through a user interface (Baphna, ¶ [0027], discloses FIG. 3 illustrates an user interface view of interaction with an simulation-based learning platform through a computing device for data oriented learning according to an embodiment herein), a structured content to a learner for use by the learner (At least, Baphna, ¶ [0021], discloses simulation-based learning platform); wherein the processor is coupled to a memory (Baphna, ¶ [0141], discloses the system comprises at least one processor or central processing unit (CPU). The CPUs are interconnected via system bus to various devices such as a random access memory (RAM)), wherein the memory stores a plurality of modules to be executed by the processor (Baphna, ¶ [0034], discloses FIG. 10 is an interaction diagram illustrating a processor implemented method for training and scoring one or more challenges taken by a user using a simulation-based learning platform according to an embodiment herein), and wherein the plurality of modules are configured for: identifying a subset of a knowledge base, based on an academic context of the learner (Baphna, ¶ [0070], discloses the challenge information obtaining module obtains information associated with a plurality of challenges or simulated tasks. As used herein, the challenges or simulated tasks include instructions, activities, and/or the like that are part of a course, project, class, simulation, and/or the like for learning one or more skills for a subject area such as analytics. The plurality of challenges/simulated tasks may be digitally presented to a user on a computer, e.g., as a desktop application, a web application, a mobile application, and/or the like, to provide the user with a simulated problem/challenge to accomplish that may reflect a real-life problem/challenge that the user may face if working in the industry for the selected course. The plurality of challenges/simulated tasks may be obtained from the database. The challenges/simulated tasks may be part of a learning path for the user for the particular course or subject that the user is learning. As described above, a user's learning path may be based on a training course that the user selects, and a selection ; identifying a first set of content tagged to one or more interlinked nodes of the subset of the knowledge base (Baphna, ¶ [0006], discloses the machine learning module uses output from the artificial neural network to generate the one or more recommendations. In certain embodiments, the machine learning module compares the tracked data from the user's interactions with one or more reference learning paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user's learning path); identifying a second set of content from the first set of content, based on a behavioral context of the learner and a characteristics of the learner (Baphna, ¶ [0071], discloses a learning path for a course may include audio-video content, challenges/simulated tasks for the user to perform, simulations involving live data, PDF files, PowerPoint® files, quizzes/tests, open-book data-based problems, real-life case studies, problems to solve, instructional/explanatory/study materials, and/or the like. Each course available for a user has a learning path, e.g., a road map from basic to expert difficulty levels, which can be used to measure the learning curve for a specific or a type of user. The user may then be assigned to one or more different categories based on various parameters. For each user a learning format may be determined that is most effective for the user. For instance, the learning format may include more hands-on tasks instead of quizzes or tests based on the most effective way for the user to learn, as determined by the machine learning module described below. In certain embodiments, an expert or other user, or a set of users, may complete the same set of challenges/simulated tasks as the user in order to create a reference path, which may be compared to the user's learning path to determine how the user compares to the ; identifying a learning path for the learner, based on a learning strategy for the learner and a score assigned to a concept (Baphna, ¶ [0011], discloses assigning the user scores during the user's performance of the one or more simulated tasks and compares, in real-time, the user's scores during the user's performance of the one or more simulated tasks with scores for other users who are performing the same simulated tasks … the one or more simulated tasks comprise one or more tasks associated with a data analysis project. Further, Baphna, ¶ [0075], discloses one or more steps/interactions taken by the user that are recorded may be displayed with a link, e.g., a hyperlink that allows the user to replay a step/interaction or reverse one or more steps/interactions … the monitoring module may highlight one or more steps/interactions with one more colors, icons, text formatting, and/or the like to specify a status of the one or more steps/interactions, e.g., a step rating indicating whether the step was a good decision at that point of the task, and/or progress of a particular simulated task e.g., a percentage of the task that the user has completed. The monitoring module interacts with the scoring module to compute a deviance of the user's learning path and the steps/interactions that the user has taken as compared to an expert's, or other set of users', reference path); structuring the identified second set of content for recommending to the learner, based on the identified learning path (Baphna, ¶ [0091-0094], discloses referring to FIG. 2A, in one embodiment, the machine learning module is configured to compare the tracked data from the user's interactions with one or more reference paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user's learning path. For ; and recommending the structured content to the learner (Baphna, ¶ [0015], discloses one or more recommendations may be generated as a function of the optimized learning path. Further, Baphna, ¶ [0146], discloses the machine learning module provides recommendations for customizing the flow of content presented to the user that is most conducive to the user's learning pattern).  

Regarding claim 9, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the knowledge base is an arranged topology of a plurality of interlinked nodes, wherein, each node represents a concept (Baphna, ¶ [0075], discloses each course available for a user has a learning path, e.g., a road map from basic to expert difficulty levels, which can be used to measure the learning curve for a specific or a type of user).  

Regarding claim 10, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the structuring the identified second set of content for recommending to the learner is by sorting and prioritizing the content based on one or more parameters associated with each of the contents of the second set of content (Baphna, ¶ [0124], discloses FIG. 8 illustrates a user interface view of a consolidated rank sheet of the user specific to one or more challenges/simulated tasks according to an embodiment herein. The view includes a consolidated rank sheet, and a cumulative field. The consolidated rank sheet displays the user who has performed one or more challenges/simulated tasks with corresponding scores earned and the domain of learning. For example, users ‘John’, ‘Paul’, ‘Robert’ may be the top three ranked users for a challenge/simulated task in finance domain according to their respective score points earned. In one embodiment, the cumulative field may be used to sort the rank sheet according to the user based on cumulative score. Similarly, the rank sheet may be sorted based on the challenge/simulated task).  

Regarding claim 11, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the one or more parameters associated with each of content are determined based on at least one of a score assigned to the concept and a difficulty level of the concept, a measured impact on learning outcomes, a proficiency of the learner in learning the concept, and the behavioral context of the learner (Baphna, ¶ [0071], discloses the user may then be assigned to one or more different categories based on various parameters. For each user a learning .  

Regarding claim 12, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches recommending content suitable for one or more learning modes based on one or more of a learner's ability, learner's preferences, content hygiene, effectiveness, and content topology (Baphna, ¶ [0098], discloses the simulation-based learning platform may train, coach and guide the user towards perfecting the skill and the knowledge improving the learning curve effectively and efficiently making the feedback/hints contextual and relevant).  

Regarding claim 13, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the academic context of the learner is determined based on at least one of a learning context and a consumption context of the learner (Baphna, ¶ [0079], discloses some of the data that the metadata module may track includes interface elements that the user selects, interface elements that the user clicks on, areas of the display that the user looks at, content that the user reads, content that the user writes, an amount of time that the user consumes a multimedia element, website navigation actions, content consumption patterns (e.g., how long a user watches a video before stopping it, which videos users watch; free flow, random, or structured way in which the content is consumed, etc.), any kind of sensor data inputs like from a camera, course navigation, quiz/test results, responses to survey questions, response to games/achievements, experimentation with available data and learning behavior, code navigation patterns (e.g., code navigation patterns with statistical programs such as R, SAS, Python, Julia, Matlab, etc.), collaboration patterns, and/or the like).  

Regarding claim 14, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the behavioral context of the learner is determined based on a behavioral attributes of the learner with reference to a node of the subset of the knowledge base relative to the behavioral attributes of each of a plurality of other learners, with reference to the node (Baphna, ¶ [0010], discloses the data that the data tracking module tracks for the one or more interactions includes one or more of interface elements that the user selects, interface elements that the user clicks on, areas of the display that the user looks at, content that the user reads, content that the user writes, an amount of time that the user consumes a multimedia element, website navigation, content consumption patterns).  

Regarding claim 15, Baphna teaches the claimed invention substantially as claimed, and Baphna further teaches the characteristics of the learner are determined based on, at least one of an academic ability of the learner, the behavioral attributes of the learner, an effort expended by the learner for learning the concept and the learner's predisposition towards a concept (Baphna, ¶ [0088], discloses referring to FIG. 2A, as described herein, the simulation-based learning platform, in one embodiment, uses a supervised learning approach to using the neural network. The objective of the ANN is to optimize the user's learning patterns for achieving a desired result for a course by completing challenges/simulated tasks. For instance, a user may provide profile data, e.g., static data such as the user's age, gender, experience levels, and/or the like. The metadata module also tracks data for the user's interactions as they use the simulation-based learning platform and attempt to complete challenges/simulated tasks).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20190347955 (Paramoure et al) discloses creating and evaluating measurable training content to include creating a measurable learning design are disclosed. A system includes a user interface for identifying the one or more metrics to be influenced by a learning program and for identifying behaviors that affect the one or more identified metrics; … creating a learning strategy for one or more measurable objectives such that the identified behaviors are acquired, and creating an assessment using the created set of evaluations such that the assessment may be delivered to each student attending the learning program and provide a quantification of learning achievement of the student.
US PGPub 20160321939 (Anantha et al) discloses systems and techniques for personalized assessment and/or learning are provided. The system may select tasks and task content for a user consistent with an administrator's suggested learning regimen for the user, while also adapting the selection of tasks and task content based on the user's performance and/or context when the user is not being supervised by an administrator.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.